DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to for improper language.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) with “means for” has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

Claims 1 and 12, elastic bearing means, fig. 4-6 showing circular rings made of elastic material that can be mounted on a bearing journal and fig. 1 showing perpendicular spring mount; see also structural features described in claims 4-9 and 13

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the phrases “preferably”, “especially”, “in particular” and “such as” (see e.g., claims 1, 4-13) render the claims indefinite as it is unclear whether the limitations following the respective phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "it".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bearing plate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the bearing plate".  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the bearing housing".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the roller bearing".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "it".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "The apparatus".  There is insufficient antecedent basis for this limitation in the claim and it is unclear if Applicant is redefining the apparatus from claim 1, or otherwise.
Claim 13 recites the limitation "the bearing bush".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3, 5-6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundell (US 5,024,335).
Lundell (fig. 1-4) teaches an apparatus for classifying material to be classified having
(re: claim 1) a machine frame (near 16, 18) and having at least two spiral shafts (rollers 34, 36) rotatably mounted on the machine frame (fig. 1, 2),
 wherein at least one spiral shaft comprises a core tube having at least one outer screw helix (spiral ribs 38) and at least one bearing journal (68, 70),
 wherein core tube is mounted elastically relative to the bearing journal by means of at least one elastic bearing means (fig. 1, 3 showing bearing elements near 40, 42, 44, 50 and 56;  col. 3, ln. 55+ teaching bearing elements include spring mount that allows upward and pivotal movement of spiral shafts during sorting);
(re: claim 2)  wherein the spiral shaft is rotatably mounted on both sides by a respective bearing journal (fig. 1);
(re: claim 3)  wherein the elastic bearing means is configured for elastic yielding movement of the core tube transversely to the axis of rotation of the spiral shaft by up to 3 cm (fig. 3; col. 3, ln. 55+);
 (re: claim 5) wherein the bearing means comprises a material reduction in the form of a recess on at least one side surface in the area of the elastic material (fig. 3 showing plate 50, 52 with reduction area, i.e., openings, for connection means 46);
(re: claim 6) wherein the bearing journal is firmly connected to at least one bearing plate  (Id.);

(re: claim 11) wherein the spiral shafts comprise different core tubes (fig. 3 showing core tubes at different heights).

Lundell (fig. 1-4) teaches an apparatus for classifying having
(re: claim 12)  a machine frame (near 16, 18) and having at least two spiral shafts (rollers 34, 36) rotatably mounted on the machine frame (fig. 1, 2), 
wherein at least one elastic bearing means is provided having at least one bearing support, in order to make possible an elastic yielding movement of the spiral shaft (fig. 1, 3 showing bearing elements near 40, 42, 44, 50 and 56;  col. 3, ln. 55+ teaching bearing elements include support means that include a spring that allows upward and pivotal movement of spiral shafts during sorting);
(re: claim 13)  wherein the bearing support comprises a bearing bush (50, 52) and a spring means (50, 56) connected to the bearing bush (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lundell (US 5,024,335) in view of Burton et al. (“Burton”)(US 3,047,345).
Lundell as set forth above teaches all that is claimed except for expressly teaching

(re: claim 7) wherein the bearing plate is arranged in a bearing housing of the spiral shaft and is firmly joined to the core tube.
Burton, however, teaches that it is well-known in the bearing arts to configure a bearing means with an elastic plate structure and housing to dampen and isolate vibrations and noises generated by a shaft and bearing structure (fig. 1 near 28, 32; col. 1-2).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Lundell for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 

Jcr



---
January 26, 2022